DETAILED ACTION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 introduces the limitation "an inclined portion"; however, claim 1 already recites “a first inclined portion” and “a second inclined portion”. It appears that “the inclined portion” of claim 5 is the same as the “first inclined portion” of claim 1. If so, then the phrase “wherein the overlapping region is above the inclined portion in the plan view” of claim 5 is redundant because claim 1 already recites “wherein in the plan view, the overlapping region overlaps the first inclined portion”. And finally, what is left of claim 5; that is, the “inclined portion having an inclination with respect to the substrate” does not appear to further limit the claim as this appears to be an inherent feature of the “first inclined portion” of claim 1. Similarly claim 6 attempts to further limit “the inclined portion” (again unclear which inclined portion, “the first inclined portion” or the “second inclined portion”); however, the features of claim 6 have already been incorporated into the amended independent claim 1.
It is suggested that claims 5 and 6 be cancelled.



Allowable Subject Matter
Claims 1, 4, 7-11, and 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…the insulating layer comprises a first recess including a first inclined portion and a second inclined portionAmendment for Application No. 17/066,276 Attorney Docket: 10185819US02closer to the lower electrode of the second luminescent element than the first inclined portion…wherein in the plan view, the overlapping region overlaps the first inclined portion…”, in combination with the other limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/BRIGITTE A PATERSON/               Primary Examiner, Art Unit 2812